Citation Nr: 1216218	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  10-49 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

1.  Entitlement to an effective date earlier than April 27, 1998, for the award of compensation benefits under 38 U.S.C.A. § 1151 for atrophy of the right quadriceps and buttocks.

2.  Whether there was clear and unmistakable error (CUE) in a June 1980 rating decision that denied an increased rating higher than 20 percent for a right knee disability, and did not address any claim for benefits under 38 U.S.C.A. § 1151 for atrophy of the right quadriceps and buttocks.

(The issue of whether there was a CUE in a June 20, 1984, decision of the Board, which denied entitlement to a temporary total disability rating based on a period of convalescence following hospitalization for alleged treatment of a service-connected disorder from November 23 to December 8, 1980, will be addressed in a separate decision.)



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted compensation benefits under 38 U.S.C.A. § 1151 (West 2002) for atrophy of the right quadriceps and buttocks.  The RO assigned an effective date of April 27, 1998.  The Veteran appealed for an earlier effective date.

In August 2011, the Veteran and his spouse presented testimony at a videoconference Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran's representative asserted CUE in a June 1980 rating decision in a November 2011 statement for failure to adjudicate a claim for benefits pursuant to section 1151.

In January 2012, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The appeal has now been returned to the Board.

The issues of entitlement to (1) an effective date earlier than April 28, 1997 for the award of a 60 percent evaluation for status post meniscectomy of the right knee with instability and degenerative arthritis and total knee replacement, and (2) an effective date earlier than April 28, 1997 for the award of a total rating for compensation based upon individual unemployability, have been raised by the record, see November 2011 Argument in Support of Claim on page 4, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On June 3, 1982, the Veteran submitted an informal claim for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for atrophy of the right quadriceps and buttocks. 

2.  Prior to June 3, 1982, there was no formal claim, informal claim, or written intent to file a claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for atrophy of the right quadriceps and buttocks.

3.  In a June 1980 rating decision, the RO denied an increased rating higher than 20 percent for a right knee disability; the Veteran did not appeal this decision within one year of being notified. 

4.  The evidence of record does not show that the June 1980 rating decision was based on incorrectly applied statutes or regulations; that the correct facts, as they were then known, were not before the RO at the time of the decision; or that there was any error in the RO's decision which, if not made, would have manifestly changed the outcome of the decision. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 3, 1982, but no earlier, for the award of compensation benefits under 38 U.S.C.A. § 1151 for atrophy of the right quadriceps and buttocks have been met.  38 U.S.C.A. §§ 1151, 5110, 5107 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2011).

2.  The June 1980 rating decision did not involve CUE in not addressing any claim for compensation benefits under 38 U.S.C.A. § 1151 for atrophy of the right quadriceps and buttocks.  38 U.S.C.A. § 5109A  (West 2002); 38 C.F.R. § 3.105(b)  (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board begins by noting that as compensation benefits under the provisions of 38 U.S.C.A. § 1151 have already been assigned during the appeal, the notice requirements of 38 U.S.C.A. § 5103(a) (West 2002), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Following the Veteran's Notice of Disagreement (NOD) as to the effective date, the RO properly provided him with a Statement of the Case (SOC) addressing the effective date issue.

VA has fulfilled its duty to assist the claimant.  The Veteran asked to have a hearing before the Board, and a videoconference hearing was held in August 2011.  There, the undersigned explained to the Veteran the type of evidence needed to substantiate his claim for an earlier effective date.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  For example, the Veteran was informed that in order to obtain an effective date earlier than what was currently assigned, there needed to be an informal claim for such benefit prior to the date currently assigned.  See Transcript on page 5.  VA obtained the Veteran's service treatment records (STRs), post-service treatment records, and his disability benefits records from the Social Security Administration (SSA).  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.

The Board is also satisfied as to substantial compliance with its January 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remand directed the AMC to readjudicate the Veteran's claim, to include the CUE assertion, in a Supplemental SOC (SSOC).  This action was completed by the AMC in the February 2012 SSOC.  Thus, there has been substantial compliance with the Board's remand directives.  

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of the claim and did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Regarding the request for revision or reversal of the June 1980 final decision on the basis of clear and unmistakable error, VA's duties to notify and assist do not apply to these types of requests.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  While CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits.
 
II. Analysis

(a)  Effective date for 38 U.S.C.A. § 1151 benefits

The assignment of an effective date for VA awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for compensation, such as under the provisions of 38 U.S.C.A. § 1151, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  

As to the claim for an earlier effective date for the award of compensation benefits under section 1151, the implementing regulation states that the effective date of compensation under section 1151 will be, "[d]ate injury or aggravation was suffered if claim is received within [one] year after that date; otherwise, date of receipt of claim."  38 C.F.R. § 3.400(i).

A specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  Additionally, under 38 C.F.R. § 3.155(a), the veteran, a representative of the veteran, or a Member of Congress can file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  The communication must be in writing.  See 38 C.F.R. § 3.1(p) (2011) (defining "claim" as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit).

For background purposes, on December 17, 1979, the Veteran underwent a high tibial osteotomy of the right lower extremity at a VA facility in Tucson, Arizona.  The hospitalization report shows that it was completed "without significant complications."  See VA hospitalization summary report.  Two days later, a leg plaster was placed on his right lower extremity.  According to a February 1980 VA Consultation Sheet, which was approximately 11 weeks after the surgery, the Veteran was in the long leg cast for approximately 8 weeks.  See id.  The examiner noted that the Veteran was allowed to go to Phoenix and was informed that he needed to do isometric exercises to his quadriceps and start bending the knee as much as possible.  The Veteran reported that attempts to conduct these exercises produced extensive discomfort.  The examiner at that time noted the Veteran was on crutches and the plan was to have the Veteran undergo physical therapy.
Later that month, the Veteran was admitted to a VA facility to undergo physical therapy.  The examiner noted that the Veteran underwent "vigorous" therapy and "did quite well with marked improvement both in range of motion and muscular control." 

After having carefully reviewed the evidence of record, the Board finds that the evidence supports a finding that the Veteran submitted an informal claim for compensation benefits under 38 U.S.C.A. § 1151 for atrophy of the right quadriceps and buttocks on June 3, 1982.  The reasons follow.

On June 3, 1982, the Veteran submitted a statement, wherein he alleged that the surgeons had been negligent in performing his December 1979 surgery.  The Veteran also stated that he currently suffered from atrophy of the right quadriceps and buttocks.  The Veteran reported previously experiencing atrophy of the right quadriceps and buttocks in February 1980 as a result of his surgery.  The Board finds that such statement by the Veteran was an informal claim for compensation benefits under section 1151 for atrophy of the right quadriceps and buttocks.  The RO subsequently adjudicated an increased rating claim for the right knee, but never addressed the claim for benefits pursuant to section 1151.  This informal claim remained pending until compensation benefits were awarded in the January 2010 rating decision.  Accordingly, an effective date of June 3, 1982, is granted for the award of compensation benefits under 38 U.S.C.A. § 1151 for atrophy of the right quadriceps and buttocks.

The Board finds, however, that the evidence does not support an effective date prior to June 3, 1982.  The preponderance of the evidence is against a finding that the Veteran submitted an informal claim for compensation benefits under section 1151 for atrophy of the right quadriceps and buttocks prior to the June 1982 submission.  

Specifically, the Board has read a statement the Veteran submitted when he was examined at the VA Medical Center (VAMC) in June 1980.  Therein, the Veteran stated that a "VA doctor attacked a healthy tibia."  While the Veteran may allege that such was a claim for compensation benefits under section 1151 for atrophy of the right quadriceps and buttocks, the Board finds that the statement does not constitute an informal claim for such benefit for two reasons.  

One, the RO received the document along with the VA examination report.  In other words, the Veteran submitted this statement in connection with the VA examination performed at that time.  He did not submit this statement to VA adjudicators.  VA adjudicators received this statement when it received the June 1980 VA examination report.  The Veteran had not executed a power of attorney for the VA examiners to be able to submit a claim on the Veteran's behalf.  See 38 C.F.R. 
§ 3.155(b).  The Veteran's statement, attached to the VA examination report, is not a communication from the Veteran, his representative, a Member of Congress, or an agent communicating an intent to file a claim for compensation benefits.  See 38 C.F.R. §§ 3.1(p), 3.155(a), (b).

Two, the examination report merely showed that the Veteran was reporting problems with his tibia to a medical professional.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the [claimant] to seek . . . service connection. . . .").  The Board acknowledges that the medical professionals he saw in June 1980 were VA medical professionals; however, that is not equivalent to showing an intent on the part of the Veteran to file a claim of entitlement under 38 U.S.C.A. § 1151 for atrophy of the right quadriceps and buttocks due to his December 1979 surgery.  See id. at 33 (wherein a veteran had reported anxiety as a result of a service-connected skin disorder, and the Court found it was not an informal claim for secondary service connection for a psychiatric disorder).

Further, in MacPhee v. Nicholson, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) found that the mere mention of a disorder in a medical record alone cannot be construed as a claim for compensation benefits.  459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. § 3.157 (2011).  Rather, the Federal Circuit found that a medical examination report will only be considered an informal increased disability rating claim if service connection has already been established for the disability."  Id.; see 38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. 
§ 3.155(a) ("Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs . . . may be considered an informal claim.  Such informal claim must identify the benefit sought.").  Thus, the Board finds that the June 1980 statement from the Veteran submitted to VA medical personnel was not an informal claim for compensation benefits under section 1151 for atrophy of the right quadriceps and buttocks.  Based on the current case law, an informal claim for 38 U.S.C.A. § 1151 benefits cannot be established based on a medical examination report - only an informal claim for an increased disability rating claim can be established by this method.  The Veteran is not claiming an earlier effective date for an increased disability rating claim.  Even accepting that VA must give a sympathetic reading to all potential claims, the Federal Circuit stood firm in holding that a VA treatment record cannot constitute an informal claim for compensation benefits.  Thus, the June 1980 statement cannot constitute an informal claim for compensation benefits under 38 U.S.C.A. § 1151.

Furthermore, the Board is aware that the Veteran submitted a separate VA Form 21-4138, Statement in Support of Claim in June 1980, wherein he wrote, "In lieu of a hearing, I request that an exam be authorized to determine the residual disability of surgery performed 12/79."  The Veteran's representative argued that this was an informal claim for compensation benefits under section 1151, see March 2012 Argument in Support of Claim; however, the Veteran does not allege any specific disability for which he is seeking benefits.  Stated differently, he does not identify the benefit sought.  See 38 C.F.R. § 3.155.  While he does not need to be specific, he needs to identify the benefit sought.  See Stewart, 10 Vet. App. at 18; Servello, 3 Vet. App. at 199.  There was no mention of atrophy of the right quadriceps and buttocks in this record.  Thus, it is not an informal claim for compensation benefits under section 1151 for atrophy of the right quadriceps and buttocks. 

Lastly, the Board is aware that the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, in May 1980, wherein he requested a hearing regarding "benefits awarded me due to my recent surgery."  The Veteran's representative again argued that this was an informal claim for compensation benefits under section 1151, see March 2012 Argument in Support of Claim; however, again, the Veteran does not allege any specific disability for which he is seeking benefits.  Stated differently, he does not identify the benefit sought.  See 38 C.F.R. § 3.155.  While he does not need to be specific, he needs to identify the benefit sought.  See Stewart, 10 Vet. App. at 18; Servello, 3 Vet. App. at 199.  There was no mention of atrophy of the right quadriceps and buttocks in this record.  Thus, it is not an informal claim for compensation benefits under section 1151 for atrophy of the right quadriceps and buttocks.

The Board notes that prior to 1997, negligence was not required to be shown in connection with claims for compensation benefits under the provisions of 38 U.S.C.A. § 1151.  Thus, the Veteran did not need to allege negligence in order for VA to consider that he had submitted an informal claim for compensation benefits under the provisions of section 1151 for atrophy of the right quadriceps and buttocks.  Regardless, prior to June 3, 1982, the Board finds that the Veteran did not submit an informal claim for service connection for atrophy of the right quadriceps and buttocks in connection with the December 1979 surgery. 

Since the Board has determined that the first time the Veteran showed an intent to file a claim for entitlement to compensation under section 1151 for atrophy of the right quadriceps and buttocks was on June 3, 1982, an effective date going back to the day of the injury (here, December 17, 1979) is not warranted.  38 U.S.C.A. 
§ 5110(c); 38 C.F.R. § 3.400(i).

For all the above reasons, entitlement to an effective date of June 3, 1982, but no earlier, is warranted.  To this extent, the preponderance of the evidence is against a finding that an earlier effective date is warranted.  As the preponderance of the evidence is against the claim prior to June 3, 1982, the benefit-of-the-doubt rule is not for application for this period.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b)  CUE in a June 1980 RO Decision

The Board must also address the Veteran's CUE contentions.  In a November 2011 statement, the Veteran's representative raised the issue of CUE in a July 1980 rating decision.  The Veteran's representative asserted that this decision contained a CUE because the RO failed to adjudicate the Veteran's June 1980 claims, which should have treated as claims for compensation benefits under 38 U.S.C.A. § 1151.  The representative correctly notes that these June 1980 claims were treated as increased disability ratings claims for the Veteran's service-connected right knee disability, instead of claims for benefits under 38 U.S.C.A. § 1151.  The representative argues that these June 1980 claims were intended to be for 38 U.S.C.A. § 1151 benefits, and not claims for an increased disability rating.

In a June 1980 decision, the RO denied an increased rating higher than 20 percent for a right knee disability.  The Veteran was notified of the June 1980 decision and of his appellate rights in a June 8, 1980 letter.  He submitted a statement on June 24, 1980 asserting the impairment associated with his right knee and leg, at which time he also was afforded a VA examination.  In July 1980, the RO granted a temporary total rating based on convalescence from knee surgery performed in December 1979 and granted an increased rating of 30 percent for the right knee from July 1, 1980.  The Veteran never appealed the June 1980 decision.  Therefore, the June 1980 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to 38 C.F.R. § 3.105(a) , a prior final decision can be reversed or amended where-e evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)). 

The Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, errors must be "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

Initially the Board notes that the Veteran does not contend, nor does the evidence show that the RO committed error in denying the increased rating claim for the right knee disability.  Regardless, the RO subsequently granted a total temporary rating for convalescence following knee surgery from December 1979 and granted an increased rating for the right knee of 30 percent from July 1, 1980.  

The Veteran's argument is essentially that the RO committed error by failing to adjudicate a claim for benefits under section 1151.  For the reasons discussed above, the Board does not find that any of the statements submitted prior to the June 1980 rating decision to be informal claims for the award of compensation benefits under 38 U.S.C.A. § 1151 for atrophy of the right quadriceps and buttocks.  Instead, the RO correctly treated these statements as informal claims for an increased disability rating for the Veteran's service-connected right knee disability.  See 38 C.F.R. §§ 3.1(p), 3.155(a), (b).  If the Veteran had submitted claims for benefits under section 1151 prior to June 1980 and the RO had failed to adjudicate these claims in the June 1980 rating decision, then the correct remedy would be to assign an earlier effective date for entitlement to benefits under section 1151.  The RO did not make an error in not adjudicating a claim under 38 U.S.C.A. § 1151 because the June 1980 statements are not claims for 38 U.S.C.A. § 1151 benefits.  Thus, it cannot be said that the RO committed a CUE in not adjudicating a claim of entitlement to benefits under 38 U.S.C.A. § 1151 for atrophy of the right quadriceps and buttocks.  The Board finds no such CUE in the June 1980 rating decision.

The evidence does not show that the correct facts were not before the RO at the time of the June 1980 decision, that the law was incorrectly applied, or that any undebatable error was committed so that reasonable minds could not differ that the June 1980 decision was fatally flawed.  Accordingly, the request for revision of the June 1980 rating decision based on clear and unmistakable error is denied. 


ORDER

Entitlement to an effective date of June 3, 1982, but no earlier, for the award of compensation benefits under 38 U.S.C.A. § 1151 for atrophy of the right quadriceps and buttocks is granted.

There was no CUE in a June 1980 rating decision that denied an increased rating higher than 20 percent for a right knee disability, and did not address any claim for benefits under 38 U.S.C.A. § 1151 for atrophy of the right quadriceps and buttocks.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


